                Case 17-07461-JJG-7                        Doc 63         Filed 12/23/19          EOD 12/23/19 13:09:49     Pg 1 of 3


 Fill in this information to identify your case:

 Debtor 1                  Matthew Scott Miller
                           First Name                       Middle Name               Last Name

 Debtor 2                  Melissa Marie Miller
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number            17-07461-JJG
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Ally Financial*                                     Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        2014 Dodge Avenger SE 56,313                      Reaffirmation Agreement.
    property              miles                                            Retain the property and [explain]:
    securing debt:



    Creditor's         Ditech                                              Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of Double-wide Mobile Home                                  Reaffirmation Agreement.
    property       currently located at:                                   Retain the property and [explain]:
    securing debt: 230 Price Bridge Road
                   Lyerly, GA 30730
                   Selling on contract to Jason
                   Kimbrough. He pays the
                   payment to ditech directly each
                   month.


    Creditor's         Honda Financial Services                            Surrender the property.                      No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 17-07461-JJG-7                          Doc 63       Filed 12/23/19          EOD 12/23/19 13:09:49                  Pg 2 of 3


 Debtor 1      Matthew Scott Miller
 Debtor 2      Melissa Marie Miller                                                                  Case number (if known)    17-07461-JJG

    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of 2010 Honda Stateline 8,850                              Reaffirmation Agreement.
    property       miles                                                  Retain the property and [explain]:
    securing debt: VIN JH2SC6601AK001651



    Creditor's     Quicken Loans                                          Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of 7120 Gwinnett Place                                     Reaffirmation Agreement.
    property       Noblesville, IN 46062 Hamilton                         Retain the property and [explain]:
    securing debt: County
                   4 bedrooms, 2.5 bathrooms,
                   approximately 3000 square feet.
                   Purchased 2013 for $230,000.00.


    Creditor's     Quicken Loans                                          Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of 7120 Gwinnett Place                                     Reaffirmation Agreement.
    property       Noblesville, IN 46062 Hamilton                         Retain the property and [explain]:
    securing debt: County
                   4 bedrooms, 2.5 bathrooms,
                   approximately 3000 square feet.
                   Purchased 2013 for $230,000.00.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 17-07461-JJG-7                          Doc 63       Filed 12/23/19          EOD 12/23/19 13:09:49                 Pg 3 of 3


 Debtor 1      Matthew Scott Miller
 Debtor 2      Melissa Marie Miller                                                                  Case number (if known)   17-07461-JJG

 Description of leased                                                                                                         Yes
 Property:

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Matthew Scott Miller                                                     X /s/ Melissa Marie Miller
       Matthew Scott Miller                                                            Melissa Marie Miller
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        December 4, 2019                                                 Date    December 4, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
